    Case 2:17-cv-05899-WBV-DMD Document 410-2 Filed 05/26/20 Page 1 of 1



                                                                                          Fighting Hate
                                                                                          Teaching Tolerance
SPLC                 Southern Poverty Law Center
                                                                                          Seeking Justice

                                                                                          Southern Poverty Law Center
                                                                                          400 Washington Avenue
  February 11, 2020
                                                                                          Montgomery, AL 36104
                                                                                          334.956.8200
  Dr. John Strong                                                                         www.splcenter.org

  Chairman and Chief Executive Officer
  Bankers Financial Corporation
  11101 Roosevelt Boulevard N.
  St. Petersburg, Florida 33716


        Re: Egana et al. v. Blair's / Bankers


  Dear Dr. Strong:


        On behalf of the Southern Poverty Law Center (the "SPLC"), I would like to personally express my
 gratitude that the final claim against Bankers Insurance Company, Inc. and Bankers Surety Services, Inc.
 ("Bankers") is resolved. When the above-described lawsuit was first filed, there were many allegations
 made against Bankers. The SPLC also published many of these allegations on its webpage for the general
 public to observe. We now recognize that these allegations were not supported by the evidence obtained
 through discovery. This is especially so with regard to the claims for violations of the Racketeer Influenced
 and Corrupt Organizations Act ("RICO"), kidnapping, extortion, usury, and false imprisonment. I apologize
 for any expense and collateral reputational damage that Bankers may have suffered.


                                           Sincerely,




                                           Samuel Brooke
                                            Deputy Legal Director




                                                Exhibit "A"
